706 F. Supp. 2d 1378 (2010)
IN RE: MEDICAL CAPITAL SECURITIES LITIGATION.
MDL No. 2145.
United States Judicial Panel on Multidistrict Litigation.
April 15, 2010.
*1379 Before KATHRYN H. VRATIL, Acting Chairman, JOHN G. HEYBURN II, Chairman [*], ROBERT L. MILLER, JR., DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR.[*], and DAVID G. TRAGER [*], Judges of the Panel.

TRANSFER ORDER
KATHRYN H. VRATIL, Acting Chairman.
Before the entire Panel[*]: Plaintiffs in three actions in the Central District of California have moved, pursuant to 28 U.S.C. § 1407, for centralized pretrial proceedings of the four actions listed on Schedule A in the Central District of California. This motion encompasses three actions in the Central District of California and one action in the District of Nebraska.[1]
Plaintiffs in the District of Nebraska action support the motion. Securities America defendants[2] support centralization in the District of Nebraska.
On the basis of the papers filed and hearing session held, we find that these four actions involve common questions of fact, and that centralization under Section 1407 in the Central District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions arise from the sale of promissory notes issued by Med Cap, through various special purpose corporations, in connection with an alleged Ponzi scheme. Defendants *1380 in the actions before the Panel are broker-dealers and their affiliates that offered the notes for sale through allegedly false and misleading private placement memoranda. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification in these putative nationwide class actions; and conserve the resources of the parties, their counsel and the judiciary.
The Central District of California stands out as an appropriate transferee forum. Three of the four actions are already consolidated before Judge David 0. Carter, who presides over related litigation against the banks that served as indenture trustees. Judge Carter also presides over an action brought by the Securities and Exchange Commission against Med Cap and certain of its affiliates and principal former officers. The receiver that controls Med Cap assets and records is based in the district; accordingly, relevant witnesses and documents are likely found there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending outside the Central District of California is transferred to the Central District of California and, with the consent of that court, assigned to the Honorable David 0. Carter for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.
IT IS FURTHER ORDERED that this litigation is renamed "In re: Medical Capital Securities Litigation."

SCHEDULE A
MDL No. 2145IN RE: MEDICAL CAITAL SECURITIES LITIGATION
Central District of California

Jana McCoy, et al. v. Cullum & Burks Securities, Inc., et al., C.A. No. 8:09-1084

Alvin Sabroff, et al. v. Securities America, Inc., et al., C.A. No. 8:09-1295

James K. Merrill, et al. v. National Securities Corp., et al., C.A. No. 8:09-1340
District of Nebraska

Ilene Grossbard, et al. v. Securities America Financial Corp., et al., C.A. No. 8:09-350
NOTES
[*]  Judges Heyburn, Damrell and Trager took no part in the decision of this matter. Judge Miller participated on the basis of the parties' briefs.
[1]  The parties have notified the Panel of seven related actions pending as follows: four actions in the Central District of California, and an action each in the Eastern District of California, the District of Nebraska and the District of Oregon.

Six of these actions contain claims against certain bank defendants which acted as indenture trustees for the benefit of holders of various Medical Capital Holdings, Inc. (Med Cap) promissory notes. These indenture trustee defendantsThe Bank of New York Mellon and The Bank of New York Mellon Corp.; and Wells Fargo Bank, N.A.support centralization of the indenture trustee actions alongside the broker-dealer actions currently before the Pan el in the Central District of California.
These actions and any other related actions are potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Securities America Financial Corp.; Securities America, Inc.; and Ameriprise Financial, Inc. (collectively Securities America defendants).